UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 10830 NORTH CENTRAL EXPRESSWAY, SUITE 175 75231 DALLAS, TEXAS (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(214) 692-7872 Former name, former address and former fiscal year, if changed since last report. NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_ Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at May 9, 2008: 23,471,995. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2008 (unaudited) DECEMBER 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 2,942,817 $ 4,789,924 Trade Receivables, Net of allowance for doubtful accounts of $35,000 and $35,000, respectively 13,713,305 12,310,561 Current portion of notes receivable, net of discount and deferred gross profit of $96,976 and $101,620, respectively 614,421 609,777 Financial contracts 2,181,967 206,832 Prepaid expenses and other assets 642,773 648,313 Inventories 6,354,880 2,887,636 Taxes receivable 937,261 1,070,407 Total Current Assets 27,387,424 22,523,450 Property, Pipeline and Equipment 35,359,504 32,229,709 Less: Accumulated Depreciation (12,919,463 ) (12,463,214 ) Net Property, Pipeline and Equipment 22,440,041 19,766,495 Al Masane Project 37,666,803 37,468,080 Investment in ALAK 3,525,000 Other Assets in Saudi Arabia 2,431,248 2,431,248 Mineral Properties in the United States 1,084,831 1,084,617 Notes Receivable, net of discount of $45,133 and $70,421, respectively, net of current portion 783,376 935,937 Other Assets 10,938 10,938 TOTAL ASSETS $ 95,329,661 $ 84,220,765 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 5,639,758 $ 4,524,042 Accrued interest 83,804 85,552 Accrued liabilities 1,560,795 1,931,822 Accrued liabilities in Saudi Arabia 1,411,078 1,406,801 Notes payable 11,012,000 11,012,000 Current portion of long-term debt 30,573 30,573 Current portion of other liabilities 630,731 630,731 Total Current Liabilities 20,368,739 19,621,521 Long-Term Debt, net of current portion 13,070,325 9,077,737 Post Retirement Benefit 823,500 441,500 Other Liabilities, net of current portion 903,702 990,375 Deferred Income Taxes 1,308,482 677,131 Minority Interest in Consolidated Subsidiaries 784,640 794,646 STOCKHOLDERS' EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value;issued and outstanding, 23,171,995 and 22,601,994 shares in 2008 and 2007, respectively 2,317,199 2,260,199 Additional Paid-in Capital 41,162,707 37,183,206 Retained Earnings 14,590,367 13,174,450 Total Stockholders' Equity 58,070,273 52,617,855 $ 95,329,661 $ 84,220,765 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31, 2008 2007 REVENUES Petrochemical Product Sales $ 30,118,721 $ 22,354,856 Processing Fees 1,115,336 1,307,834 31,234,057 23,662,690 OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing 26,121,615 14,399,556 GROSS PROFIT 5,112,442 9,263,134 GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative 2,657,910 2,127,385 Depreciation 310,504 249,683 2,968,414 2,377,068 OPERATING INCOME 2,144,028 6,886,066 OTHER INCOME (EXPENSE) Interest Income 63,938 62,595 Interest Expense (34,018 ) (90,872 ) Minority Interest 10,006 2,073 Miscellaneous Income (Expense) 25,310 (10,553 ) 65,236 (36,757 ) INCOME BEFORE INCOME TAXES 2,209,264 6,849,309 INCOME TAXES 793,347 2,207,847 NET INCOME $ 1,415,917 $ 4,641,462 Basic Earnings per Common Share Net Income $ 0.06 $ 0.20 Basic Weighted Average Number of Common Shares Outstanding 23,118,588 22,875,594 Diluted Earnings per Common Share Net Income $ 0.06 $ 0.20 Diluted Weighted Average Number of Common Shares Outstanding 23,533,142 23,192,286 See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2008 ADDITIONAL COMMON STOCK PAID-IN RETAINED SHARES AMOUNT CAPITAL EARNINGS TOTAL DECEMBER 31, 2007 22,601,994 $ 2,260,199 $ 37,183,206 $ 13,174,450 $ 52,617,855 Investment in ALAK 500,000 50,000 3,475,000 3,525,000 Common Stock Issued to Directors 30,001 3,000 226,501 229,501 Common Stock Issued to Employees 40,000 4,000 278,000 282,000 Net Income - 1,415,917 1,415,917 MARCH 31, 2008 23,171,995 $ 2,317,199 $ 41,162,707 $ 14,590,367 $ 58,070,273 See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, 2008 2007 OPERATING ACTIVITIES Net Income $ 1,415,917 $ 4,641,462 Adjustments to Reconcile Net Income To Net Cash Provided by Operating Activities: Depreciation 310,504 249,683 Accretion of notes receivable discounts (29,932 ) (41,268 ) Unrealized Gain on Financial Contracts (1,975,135 ) (4,492,362 ) Stock Compensation 282,000 99,000 Deferred Income Taxes 631,351 1,406,946 Postretirement Obligation 202,000 527,955 Minority interest (10,006 ) (2,073 ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables (1,402,744 ) (1,528,412 ) Decrease in Notes Receivable 177,848 175,888 Decrease in Income Tax Receivable 133,146 Increase in Inventories (3,467,244 ) (812,426 ) Decrease in Other Assets 175,332 Decrease in Financial Contract Deposits 1,200,000 (Increase) Decrease in Prepaid Expenses 5,540 (84,529 ) Increase in Accounts Payable and Accrued Liabilities 1,220,761 1,004,467 Increase (Decrease) in Accrued Interest (1,748 ) 1,416 Increase (Decrease) in Accrued Liabilities in Saudi Arabia 4,277 (130,109 ) Increase in Other Liabilities 66,571 Net Cash Provided by (Used in) Operating Activities (2,503,465 ) 2,457,541 INVESTING ACTIVITIES Additions to Al Masane Project (198,723 ) (173,030 ) Additions to Property, Pipeline and Equipment (3,137,293 ) (794,647 ) Additions to Mineral Properties in the U.S. (214 ) (78 ) Net Cash Used in Investing Activities (3,336,230 ) (967,755 ) FINANCING ACTIVITIES Additions to Long-Term Debt 4,000,000 Repayment of Long-Term Debt (7,412 ) (2,467,483 ) Net Cash Provided by (Used in) Financing Activities 3,992,588 (2,467,483 ) NET DECREASE IN CASH (1,847,107 ) (977,697 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,789,924 2,939,022 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,942,817 $ 1,961,325 Supplemental disclosure of cash flow information: Cash payments for interest $ 132,453 $ 89,455 Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ 153,243 $ 141,907 Investment in ALAK $ 3,525,000 $ Issuance of common stock for settlement of accrued directors’ compensation $ 229,501 $ See notes to consolidated financial statements. 5 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
